NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               BOSE CORPORATION,
                 Plaintiff-Appellant,

                           v.

            SDI TECHNOLOGIES, INC.,
                 Defendant-Appellee,

                         AND

IMATION CORPORATION, MEMOREX PRODUCTS,
           INC., AND D.P.I., INC.,
            Defendants-Appellees,

                         AND

              3XM CONSULTING, LLC,
                      Defendant.
                ______________________

                      2013-1347
                ______________________

    Appeal from the United States District Court for the
District of Massachusetts in No. 09-CV-11439, Judge
William G. Young.
                ______________________

               Decided: March 14, 2014
               ______________________
2                BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.




    MARK J. HEBERT, Fish & Richardson, P.C., of Boston,
Massachusetts, argued for plaintiff-appellant. With him
on the brief was JOLYNN M. LUSSIER.

   MATTHEW B. LOWRIE, Foley & Lardner LLP, of Boston,
Massachusetts, argued for all defendants-appellees. With
him on the brief for SDI Technologies, Inc. was AARON W.
MOORE. On the brief for Imation Corporation, et al., were
MICHAEL LEE NEPPLE and DAVID B. JINKINS, Thompson
Coburn, LLP, of St. Louis, Missouri.
                 ______________________

    Before CHEN, CLEVENGER, and HUGHES, Circuit Judges.
CLEVENGER, Circuit Judge.
    This is a patent infringement case. Appellant Bose
Corporation (“Bose”) asserted U.S. Patent No. 7,277,765
(the “’765 Patent”) against Appellees SDI Technologies
(“SDI”), Inc., Imation Corporation, Memorex Products,
Inc., and DPI, Inc. (collectively “Appellees”) in the United
States District Court for the District of Massachusetts,
accusing 144 speaker systems on theories of induced and
contributory infringement. Summary judgment of nonin-
fringement was granted for all 144 speakers, and Bose
now appeals. Bose Corp. v. SDI Tech., Inc., No. 1:09-cv-
11439 (D. Mass. July 10, 2012) [hereinafter Summ. J.
Op.].
     As to all but one of the accused speakers (collectively
“the Common Products”), the question of noninfringement
was resolved on the constructions of “interface,” “interface
unit,” “interface device,” and “interface module.” Because
the District Court correctly construed the terms, we
affirm its summary judgment of noninfringement.
   As to the last accused speaker, SDI’s iW1, the District
Court in granting summary judgment of noninfringement
improperly drew inferences about SDI’s lack of intent to
BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.               3



infringe. We reverse its summary judgment of nonin-
fringement for the iW1 and remand for further proceed-
ings.
                       BACKGROUND
     To play a digital sound file on a speaker, the file must
first be converted into analog signals usable by the speak-
er. This infringement suit concerns 144 accused speakers
which play digital files stored on “docked” iPods, iPhones,
or iPads (collectively “iDevices”) made by Apple Inc.
     All iDevices have internal circuitry that converts the
digital files stored within into analog signals. The Com-
mon Products, constituting 143 of the 144 accused speak-
ers, connect to the iDevices through pin connectors and
make use of these analog signals generated by the iDevic-
es. The remaining accused speaker, SDI’s iW1, connects to
the iDevices wirelessly. It receives the signals in digital
file form and performs the conversion to analog itself.
    Bose charges the Appellees with indirect infringement
of the asserted patent for the manufacture, use, offer for
sale, sale, and importation of the accused speakers.
     All asserted claims include the term “interface.” One
group, including claim 1, recites that the “interface” must
be built into an enclosure along with a “powered speaker”
(collectively “the common enclosure claims”). Another
group, including claims 35 and 37, has no such restriction.
Instead, these claims recite “an interface unit operably
coupled to the sound reproduction device,” “an interface
device operably coupled to the sound reproduction device,”
or “an interface module at least partially integrated
within the enclosure.”
    In claim construction, Bose urged that “interface”
meant no more than a connection, and argued that the
connection between the iDevices and the accused speak-
ers, pin connection or wireless, satisfied the claim term.
The District Court instead adopted Appellees’ construc-
4               BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.



tion of “interface” to mean “circuitry that converts a
digital audio signal from an audio source to an analog
audio signal and transmits digital control commands.”
Bose Corp. v. SDI Tech., Inc., 828 F. Supp. 2d 415, 418 (D.
Mass. 2011) [hereinafter Markman Mem.]. As for “inter-
face unit,” “interface device,” and “interface module,” the
District Court adopted the construction agreed to by the
parties prior to the Markman hearing that all three terms
be construed as “a structure that includes an interface.”
Id. at 421.
    In light of the District Court’s construction of “inter-
face,” Bose’s common enclosure infringement theories
against all speakers but the iW1 collapsed because the
Common Products lack circuitry to convert digital files to
analog signals. Id at 20.
    Bose also relied on the claims reciting “an interface
device” or “an interface module” against the Common
Products. Id at 18. It urged that “the claimed ‘interface
device’ or ‘interface module’ is present in the combination
of any one of the accused systems together with an iDe-
vice,” making use of the digital to analog conversion
circuitry within the iDevices to match the construction of
“interface.” Id.
     When Appellees moved for summary judgment of non-
infringement, the District Court clarified that “a struc-
ture,” within the constructions of “interface unit,”
“interface device,” and “interface module” as “a structure
that includes an interface,” must be understood to be
“discrete” or “singularly physical, not defined on paper as
different pieces of separate devices.” Id. at 8-10. This
understanding of “a structure” precludes an “interface
device” or “interface module” split across an accused
speaker and an iDevice. Bose’s remaining case against the
Common Products collapsed.
     The case against SDI’s iW1 does not suffer from such
infirmities, because the speaker does have built-in digital
BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.              5



to analog conversion capabilities. Id. at 21. The District
Court therefore acknowledged that it “may not grant
summary judgment based on its construction alone.” Id.
    Nonetheless, the District Court concluded that, “as to
the [iW1], no reasonable jury could find SDI had the
intent necessary to support a finding of inducement or
contributory infringement.” Id. at 30. It looked to the fact
that “SDI had an invalidity opinion, and a Bose expert
agreed that SDI believed the invalidity opinion.” Id. at 29.
Consequently, it granted summary judgment of nonin-
fringement for SDI’s iW1. Id. at 29-30.
    Bose timely appeals, assigning the following errors to
the District Court’s claim constructions and findings of no
intent to indirectly infringe:
   1) improper inclusion of digital to analog conversion
      within the meaning of “interface;”
   2) improper construction of “a structure,” within the
      meaning of “interface unit,” “interface device,” and
      “interface module,” to be “discrete” or “singularly
      physical;” and
   3) improper weighing of evidence to conclude that no
      reasonable jury could have found intent to indi-
      rectly infringe concerning SDI’s iW1.
    Appellees support the District Court’s conclusions.
They further urge, as an alternative basis, that the sum-
mary judgment of noninfringement for all Common Prod-
ucts be affirmed on the grounds that all Appellees lack
the requisite intent for indirect infringement.
   We have jurisdiction under 28 U.S.C. § 1295(a)(1).
                   CLAIM CONSTRUCTION
                    Standard of Review
   We review the claim constructions of the District
Court according to the following standard:
6                  BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.



       Claim construction is an issue of law that we re-
       view de novo. In construing a claim term, we look
       at the term’s plain meaning. “There are only two
       exceptions to this general rule: 1) when a patentee
       sets out a definition and acts as his own lexicog-
       rapher, or 2) when the patentee disavows the full
       scope of a claim term either in the specification or
       during prosecution.” In order for the doctrine of
       prosecution disclaimer to apply, a statement in
       prosecution must constitute a clear and unmis-
       takable disclaimer of claim scope.
Teva Pharms. USA, Inc. v. Sandoz, Inc., 723 F.3d 1363,
1373 (Fed. Cir. 2013) (citation omitted).
                           “Interface”
    The specification describes two embodiments, referred
to by the figure in which it is depicted:
FIGURE 1
BOSE CORPORATION     v. SDI TECHNOLOGIES, INC.                7




FIGURE 2




       The relevant parts are named within the specification:

LABEL             PART           LABEL           PART

22         Connecting Bus        50       Audio System
                                          Control Connector

33         Sound Card            51       Digital Terminal

48         Stereo Jack           52       Bus Interface
                                          Connector

49         Analog Terminal       54       Interface Unit

   The signal within the computer on Bus 22 is digital.
To operate with Analog Terminal 49, some digital to
analog signal conversion must occur. In Figure 1, the
conversion is performed by Sound Card 33, within the
8               BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.



computer. 1 In Figure 2, the conversion is performed by
Interface Unit 54, outside of the computer.
    The parties proposed the following constructions for
“interface” in the District Court:

           BOSE                        APPELLEES

A connection.                 Circuitry that converts a
                              digital audio signal from an
                              audio source to an analog
                              audio signal and transmits
                              digital control commands.

    The District Court adopted Appellees’ construction.
Markman Mem. at 418. It reasoned, because both Figure
1 and Figure 2 referred to some “connection” and because
“interface” is only mentioned with relation to Figure 2,
that the “interface” is a different part from the “connec-
tion.” Id. at 419. The District Court also determined that
the “‘interface’ connects to the computer through a sepa-
rate ‘connector’” in Figure 2, where Interface Unit 54 is
linked to the computer through Bus Interface Connector
52. Id. (emphasis original).
    The District Court then analyzed Figure 3, which de-
picts Interface Unit 54 with D/A converter 60, to conclude
that the claimed “interface” must have digital to analog
signal conversion circuitry.
    In arriving at its conclusions, the District Court also
looked to the prosecution history. In the patent applica-
tion, original claim 1 recites
    a connector for connecting said sound reproduc-
    tion device with a computer


    1    The iDevices in this case have all the characteris-
tics of a computer.
BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.              9



Original claim 2, dependent on original claim 1, specifies
an additional “interface device,”
   an interface device for connecting said computer
   and said connector,
   said interface device comprising a digital to ana-
   log converter.
    The District Court noted that the “interface” limita-
tion of original claim 2 was incorporated by amendment
into the patent claims as issued, and found from the
change in the claim language a suggestion that the “‘in-
terface’ is not simply ‘a connection’ as Bose now proposes.”
Id. at 420. The District Court acknowledged that, under
its construction, the Figure 1 embodiment would be
excluded from the scope of the claims. However, it rea-
soned that the embodiment was surrendered by the above
claim amendment during prosecution. Id.
   On appeal, Bose has slightly modified its construction:

           BOSE                         APPELLEES

Circuitry that receives an     Circuitry that converts a
audio signal from an audio     digital audio signal from an
source    and    transmits     audio source to an analog
digital control commands,      audio signal and transmits
or, in the alternative, a      digital control commands.
connection.

    Bose’s principal construction, in its own words, “is es-
sentially the district court’s construction minus the D/A
converter.”
    To resolve this question of claim construction, we
begin by “look[ing] at the term’s plain meaning.” Teva
Pharms., 723 F.3d at 1373.
   Claim 1 recites “an interface configured to operably
couple the audio source device with the powered speaker.”
10               BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.



It is clear that the “audio source device” and the “powered
speaker” are two different physical bodies between which
some connection is necessary. The scope of any claim
construction of “interface” must therefore at least encom-
pass the construction proposed in the District Court by
Bose, “a connection.” The question on this appeal is
whether the disjunction between the “audio source device”
and the “powered speaker” extend beyond the physical to
the type of the signal usable by the two, requiring some
translation in the middle.
     The distinction between “interface” and “connection”
is made clear by the specification’s reference to the “con-
nectors” on the “interface” that enables other parts to be
connected to the “interface” itself. See, e.g., ’765 Patent 4:3
(“Stereo jack 48 and the audio system control connector 50
of FIG. 1 are replaced by a bus interface connector 52,
which connects to an interface unit 54.”); 4:63-66 (“inter-
face unit 54 is implemented as a circuit board that con-
nects internally to bus 22 (so that interface connector 52
is internal to the computer, and is physically connected to
an expansion slot in the computer)”), original claim 2 (“an
interface device for connecting said computer and said
connector”). The “interface” therefore cannot merely be a
“connection” that bridges a physical disjunction.
     To that end, the intrinsic evidence supports the Dis-
trict Court’s construction of “interface” to include data
conversion, specifically, a change from the digital signal
from the “audio source device” to an analog signal for the
“powered speaker.” As the District Court noted, “unas-
serted or cancelled claims may provide ‘probative evi-
dence’ that an embodiment is not within the scope of an
asserted claim.” PSN Ill., LLC v. Ivoclar Vivadent, Inc.,
525 F.3d 1159, 1166 (Fed. Cir. 2008). It properly consult-
ed the language of the original claims and the change of
language of “connector” in original claim 1 to “interface”
in issued claim 1. Original claim 1 would have covered
both the Figure 1 and Figure 2 embodiments. It is original
BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.               11



claim 2, dependent on claim 1, setting forth “an interface
device for connecting said computer and said connector,
said interface device comprising a digital to analog con-
verter,” that specifically reads on the Figure 2 embodi-
ment. Original claim 2 therefore provides support for
understanding “interface” to mean more than just a
“connection” and to include a data conversion as well.
    A reading of the specification further shows that, as
used within the asserted patent, “connection” refers to
physical linkages while “interface” is reserved for linkages
that perform data conversion. As properly pointed out in
the Appellees’ brief, “interface” is used in the specification
only with reference to the “embodiment in which a com-
puter is outputting a digital signal to a speaker requiring
an analog signal.” (emphasis original). See also Markman
Mem. at 419 (“‘interface’ only appears in the second
embodiment”).
    As the specification states,
    [t]he invention relates to interactive sound repro-
    ducing and more particularly to sound reproduc-
    ing from computer compact disk (CD) drives,
    network radio stations, broadcast radio stations,
    and digitally encoded computer files.
’765 Patent 1:15-19. Within this technological context, we
are unable to identify what other possible role the “inter-
face” could play in “operably coupl[ing] the audio source
device with the powered speaker” as set forth in claim 1 if
not that of digital to analog signal conversion.
    Consequently, we affirm the District Court’s conclu-
sion that “interface” is “circuitry that converts a digital
audio signal from an audio source to an analog audio
signal and transmits digital control commands.”
12               BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.



         “Interface Unit,” “Interface Device,” and
                    “Interface Module”
    As Bose concedes, the parties agreed prior to the
Markman hearing that “interface unit,” “interface device,”
and “interface module” all be construed as “a structure
that includes an interface.” Bose now argues that the
District Court has improperly understood “a structure” to
be “discrete” or “singularly physical, not defined on paper
as different pieces of separate devices.”
    The District Court arrived at its conclusion that all
three terms refer to “discrete” structures based on the
disclosures of the specification. It pointed out that “each of
these three arrangements [of ‘interface unit’ in the speci-
fication] appears to treat the interface unit as a discrete
device.” Summ. J. Op. at 8. It also referred to Figure 3,
which it identifies “as practicing the interface unit, mod-
ule, or device in the ’765 Patent,” id. at 9, as showing that
the three terms all refer to “discrete” devices.




    Bose is correct to cite to our precedents that, in gen-
eral, “a structure” need not be unitary. See, e.g., Cross
Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424
F.3d 1293, 1309 (Fed. Cir. 2005) (“mere depiction of a
BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.              13



structural claim feature as unitary in an embodiment,
without more, does not mandate that the structural
limitation be unitary”).
    Nonetheless, the District Court rightly concluded that
the “interface unit,” “interface device,” and “interface
module” must have some form of independent existence,
or, in its words, be “singularly physical, not defined on
paper as different pieces of separate devices.” Summ. J.
Op. at 10.
     As discussed above, the District Court looked to the
disclosures of the specification and of Figure 3 for its
conclusions. But beyond that support—which the District
Court properly relied upon—the structure of the claims
further distinguish the “interface unit,” “interface device,”
and “interface module” from the “music storage device” or
“audio source device,” which in this suit refer to the
iDevices. Claim 25, which concerns the “interface unit,”
recites that “a music storage device [is] configured to
removably connect with the sound reproduction device via
the interface unit.” Claim 35 similarly states, with regard
to “an interface device,” that “an audio source device [is]
configured to removably connect to the sound reproduc-
tion via the interface device.” Claim 37, pertaining to the
“interface module,” requires that “an audio source device
[is] configured to operably connect to the sound reproduc-
tion device via the interface module.” See also ’765 Patent
claim 38 (“the interface module is configured to provide a
physical interface between the sound reproduction system
and the audio source device”).
    The claims consistently make clear that the “interface
unit,” “interface device,” and “interface module” reside
interstitially between the “sound reproduction device” and
the “music storage device” or “audio source device.” No
room exists for a reading where any component of the
alleged “music storage device” or “audio source device”
may be identified as a part of or the entirety of the
14              BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.



claimed “interface unit,” “interface device,” or “interface
module.” The District Court properly concluded that the
three terms refer to structures that are “singularly physi-
cal, not defined on paper as different pieces of separate
devices.” Summ. J. Op. at 10.
                      INFRINGEMENT
    When the Common Products are put in operation with
the iDevices, the digital to analog signal conversion takes
place within the iDevices. There is undeniably no struc-
ture that is “singularly physical, not defined on paper as
different pieces of separate devices,” which includes
“circuitry that converts a digital audio signal from an
audio source to an analog audio signal.” Since there is no
“interface unit,” “interface device,” and “interface module”
in the combination of the Common Products and the
iDevices, we affirm the District Court’s summary judg-
ment of noninfringement for these speakers.
    In contrast, the appeal over the District Court’s con-
structions does not affect the question of infringement of
SDI’s iW1. A digital to analog signal conversion within
the speaker could be inferred, and the summary judgment
of noninfringement for the iW1 rests not on claim con-
struction but on SDI’s mental state with regard to indi-
rect infringement. Summ. J. Op. at 21.
        MENTAL STATE OF INDIRECT INFRINGEMENT
                   Standard of Review
     We have held that
     [s]ummary judgment is granted “if the movant
     shows that there is no genuine dispute as to any
     material fact and the movant is entitled to judg-
     ment as a matter of law.” “This court reviews the
     district court’s grant or denial of summary judg-
     ment under the law of the regional circuit.”
BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.              15



Teva Pharms., 723 F.3d at 1381 (Fed. Cir. 2013) (citation
omitted).
    According to the law of the regional circuit, the First
Circuit,
    [o]ur review of the district court’s grant of sum-
    mary judgment is de novo, “drawing all reasona-
    ble inferences in favor of the non-moving party
    while ignoring ‘conclusory allegations, improbable
    inferences, and unsupported speculation.’” We
    may affirm on any basis apparent in the record.
Shafmaster v. United States, 707 F.3d 130, 135 (1st Cir.
2013) (citation omitted).
                         Analysis
    SDI moved for summary judgment of noninfringement
for lack of requisite intent for indirect infringement
because, after learning of the existence of the asserted
patent, it obtained and allegedly relied upon an opinion of
counsel stating that the patent is invalid. SDI relied on
precedent that good-faith belief of noninfringement can be
established by reliance on advice of counsel obtained after
learning of the asserted patent and that an invalid patent
cannot be infringed. Manville Sales Corp. v. Paramount
Sys., Inc., 917 F.2d 544, 553 (Fed. Cir. 1990); Commil
USA, LLC v. Cisco Sys, Inc., 720 F.3d 1361, 1369 (Fed.
Cir. 2013) (“evidence of an accused inducer’s good-faith
belief of invalidity may negate the requisite intent for
induced infringement.”).
     The District Court agreed with SDI that no reasona-
ble juror could conclude that SDI had the requisite intent
to infringe. The District Court relied on the following facts
asserted by SDI in response to a Bose interrogatory,
which were confirmed by Bose’s subsequent factual ad-
missions:
16               BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.



     1) SDI obtained a written letter of counsel opining
        that the asserted patent was invalid in view of
        U.S. Patent No. 6,026,150 (“the Frank Patent”)
        and No. 6,563,769 (“the Van Der Muelen Patent”),
        id. at 27;
     2) the Frank and the Van Der Muelen Patents were
        subsequently combined to reject all claims of the
        asserted patent in reexamination, id. at 28; and
     3) Bose’s expert agreed that SDI believed its invalidi-
        ty opinion, id. at 28-29.
    On appeal, Bose argues that the interrogatory re-
sponse had not been verified, and therefore cannot be
considered by the District Court in deciding the summary
judgment motion. Bose relies on Garside v. Osco Drug,
Inc., a First Circuit precedent, 2 for the proposition that
evidence must be admissible at trial to be considered on
summary judgment. 895 F.2d 46, 49-51 (1st Cir. 1990).
    Bose overlooks that the interrogatory answers provid-
ed by SDI were based on the corporation’s “present
knowledge, information, and belief,” A4522, which were
drawn from that of SDI’s representatives, A4524. Under
the law of the First Circuit, SDI’s interrogatory answers
suffice for consideration on summary judgment. Sensing
v. Outback Steakhouse of Florida, LLC, 575 F.3d 145, 151
n.10 (1st Cir. 2009) (letter as described in interrogatory
response is a part of the summary judgment record even if
the letter itself has not been properly authenticated and
is not part of summary judgment record); Council of Ins.
Agents & Brokers v. Juarbe-Jimenez, 443 F.3d 103, 110
(1st Cir. 2006) (interrogatory answers based on personal


     2  The admissibility of evidence is governed by the
law of the regional circuit. Power Integrations, Inc. v.
Fairchild Semiconductor Int’l, Inc., 711 F.3d 1348, 1356
(Fed. Cir. 2013).
BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.              17



knowledge suffice for summary judgment). Furthermore,
even were the interrogatory answers deficient for lack of
verification, their contents were confirmed by Bose’s own
admissions. A4756. We therefore reject Bose’s argument
that the District Court was barred from considering SDI’s
interrogatory answers.
    In the grant of summary judgment, the District Court
entirely absolved SDI of indirect infringement liability
based on the opinion of counsel. Bose points out that SDI
did not obtain the opinion until several months after it
was aware of the asserted patent and that the District
Court’s grant of summary judgment insulated SDI from
potential post-verdict liability. Bose therefore challenges
whether the complete absolution granted by the summary
judgment is appropriate.
     Several points in time deserve independent analysis
to judge SDI’s good-faith belief of invalidity.
    Bose did not allege or introduce evidence that SDI
learned of the existence of the asserted patent until
December 10, 2008. From this record, SDI could not be
found to have the state of mind necessary to commit
indirect infringement prior to that date. It is therefore
proper to free SDI of liability for the time before it became
aware of the patent.
    The record is however silent as to what may have
transpired after December 10, 2008 and up to March 26,
2009, when representatives of SDI and Bose had a meet-
ing. For this time interval, the record reveals only that
SDI knew of the asserted patent but nothing about SDI’s
state of mind in reaction to that knowledge. SDI may or
may not have had reliable information causing it to
believe the patent is invalid, or may have had other bases
to demonstrate good-faith, and may or may not have
relied on that information.
18               BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.



    At the March 26, 2009 meeting, SDI brought the
Frank Patent to Bose’s attention and argued that the
asserted patent is invalid in view of the Frank Patent in
combination with other prior art. The record neither
shows that SDI based its position on any opinion of coun-
sel nor names the art in addition to the Frank Patent
necessary to invalidate the asserted patent. It may be
that the SDI representatives had been briefed by counsel
and that the interrogatory answers fail to express all the
details revealed at the March 26 meeting, but that evi-
dence is not before us. It is only after the meeting that
SDI commissioned an opinion of counsel.
     Where the record reveals no basis for a good-faith be-
lief sufficient to thwart liability, summary judgment of no
liability cannot stand. Whether SDI had such a good-faith
belief prior to receiving the opinion of counsel is a triable
issue for the jury to consider. Therefore the summary
judgment incorrectly absolves SDI of liability from De-
cember 10, 2008 until May 22, 2009, when SDI received
the opinion of counsel.
    Bose further argues that the District Court improper-
ly allowed the opinion of counsel to absolve SDI of poten-
tial post-verdict liability. The District Court found that
the patent’s validity and the iW1 device’s infringement
were both triable issues for the jury. A jury could, at trial,
find the patent not invalid and infringed. In this scenario,
SDI’s opinion of counsel would not shield it from post-
verdict liability because SDI could not credibly argue that
it maintained its good-faith belief of invalidity following a
verdict to the contrary. The summary judgment improper-
ly absolved SDI of potential post-verdict liability.
    Bose urges that the opinion of counsel is also insuffi-
cient to support the summary judgment for the time
period between its receipt and a potential trial. In sup-
port, Bose argues that the letter was not introduced in
evidence, and therefore the contents neither are known in
BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.              19



detail nor can be compared with the rationale used to
invalidate the patent on reexamination. Bose also main-
tains that the evidence, construed in the light most favor-
able to it as the nonmovant, would allow a reasonable jury
to conclude that SDI never relied on the opinion.
    Significantly, however, Bose does not challenge the
opinion of counsel as legally incompetent; its challenge is
to the absence of evidence about the opinion. Bose howev-
er is responsible for the situation. As we learned in oral
argument, Bose had possession of SDI’s opinion. Bose was
thus armed with the very document that it could chal-
lenge as incompetent or insufficiently detailed to permit
comparison with the reexamination. Bose chose not to
introduce the opinion, and thus was left with no rebuttal
to SDI’s interrogatory response that its counsel advised
invalidity on the same prior art later relied upon by the
Patent Office to reject the claims. Because the District
Court was free to rely on the interrogatory responses to
grant summary judgment, we reject Bose’s challenge to
the opinion of counsel.
     There remains, however, the question of whether SDI
is entitled to summary judgment on the grounds that it
relied on the opinion of counsel. A party seeking to show
lack of the requisite intent to infringe, based on receipt of
a competent counsel opinion of noninfringement or of
invalidity, must also show that it “had exercised reasona-
ble and good-faith adherence to the analysis and advice
therein.” Central Soya Co., Inc. v. George A. Hormel &
Co., 723 F.2d 1573, 1577 (Fed. Cir. 1983). In other words,
such a party must prove good-faith reliance on the opinion
of counsel. Upon receipt of an opinion, it is possible that a
party may choose to ignore the opinion, or disagree with
it, or be indifferent to it, among a wide range of reactions
to having the opinion in hand. Without proof of good-faith
reliance, possession of the opinion alone is hardly disposi-
tive of the state of mind necessary to avoid liability.
20              BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.



    Thus, although SDI is credited with the receipt of an
invalidity opinion of counsel the competence of which is
not challenged, unquestionable proof of good-faith reli-
ance is necessary to support a summary judgment of no
indirect infringement. SDI alleged as a statement of
undisputed facts that “SDI relied on [the] professional
opinion that the combination of the Frank patent and the
Van Der Muelen patent rendered the claims invalid,
believing that there are no valid claims for SDI to in-
fringe.” A4756. Bose disputed this specific allegation.
A4756. The District Court noted that Bose disputed SDI’s
reliance on the opinion, but excused the lack of reliance
because “it is undisputed that the Frank Patent was
subsequently combined with the Van Der Muelen patent
in a reexamination of the ’765 patent to reject all of the
claims of the patent.” Summ. J. Op. at 27-28.
    Whether the Patent Office subsequently rejected the
claims on the same grounds identified in the opinion of
counsel (as it so happened) does not prove that SDI relied
on the action of the Patent Office to show its good-faith.
SDI alleges as a fact that the Patent Office’s rejection of
the claims “validated” its reliance on the opinion, but that
allegation, like the base allegation of good-faith reliance,
is disputed by Bose. A4757. Furthermore, even if the case
presented an uncontested fact of good-faith reliance on
the opinion of counsel, summary judgment could not lie
without uncontested proof of the date upon which such
good-faith reliance began.
    A material dispute thus remains on the issue of
whether SDI relied in good-faith on its opinion of counsel.
As noted above, summary judgment in favor of SDI on the
rationale of the District Court cannot lie for any time
before SDI received its opinion, nor can it lie thereafter
because SDI’s good-faith reliance on the opinion remains
to be tested.
BOSE CORPORATION   v. SDI TECHNOLOGIES, INC.            21



    Because we affirm the summary judgment of nonin-
fingement for the Common Products on claim construction
grounds, we do not consider Appellants’ arguments that
they lacked the requisite intent to indirectly infringe.
                       CONCLUSION
    The District Court’s constructions of “interface,” “in-
terface unit,” “interface device,” and “interface module”
are properly supported, and we affirm its summary judg-
ment of noninfringement for the Common Products. In
granting summary judgment of noninfringement for SDI’s
iW1, the District Court improperly depended on incom-
plete evidence of SDI’s good-faith belief of the asserted
patent’s invalidity and of SDI’s reliance on the opinion of
counsel. We therefore reverse that portion of the District
Court’s summary judgment and remand for further pro-
ceedings.
   Accordingly, the summary judgment of noninfringe-
ment of the District Court is
    AFFIRMED IN PART, REVERSED IN PART,
              AND REMANDED
                           COSTS
   No costs.